Exhibit 10.22

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Agreement is made between VistaPrint USA, Incorporated, a Delaware
corporation (hereinafter referred to collectively with its parent company,
affiliates and subsidiaries as the “Company”), and Harpreet Grewal.

 

For good consideration and in consideration of the employment or continued
employment of the Employee by the Company, the Employee and the Company agree as
follows:

 

1.      Non-Competition and Non-Solicitation. While the Employee is employed by
the Company and for a period of one year after the termination or cessation of
such employment for any reason, the Employee will not directly or indirectly:

 

(a)        Engage in any business or enterprise (whether as owner, partner,
officer, director, employee, consultant, investor, lender or otherwise, except
as the holder of not more than 1% of the outstanding stock of a publicly-held
company) that is competitive with the Company’s business, including but not
limited to any business or enterprise that develops, manufactures, markets, or
sells any product or service that competes with any product or service
developed, manufactured, marketed, sold or provided, or planned to be developed,
manufactured, marketed, sold or provided, by the Company while the Employee was
employed by the Company;

 

(b)        Either alone or in association with others, sell or attempt to sell
to any person or entity that was, or to whom the Company had made or received a
proposal to become, a customer or client of the Company at any time during the
term of the Employee’s employment with the Company, any products or services
which are competitive with any products or services developed, manufactured,
marketed, sold or provided by the Company; or

 

(c)        Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Employee to solicit, any
employee of the Company to leave the employ of the Company, or (ii) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Employee to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at the time of the termination or cessation of the
Employee’s employment with the Company; provided, that this clause (ii) shall
not apply to any individual whose employment with the Company has been
terminated for a period of six months or longer at the time of such
solicitation, hiring or engagement.

 

2.      Miscellaneous.

 

(a)        Extension. If the Employee violates the provisions of Section 1, the
Employee shall continue to be bound by the restrictions set forth in Section 1
until a period of one year has expired without any violation of such provisions.

 

(b)        Not Employment Contract. The Employee acknowledges that this
Agreement does not constitute a contract of employment, does not imply that the
Company will continue his/her employment for any period of time and does not
change the at-will nature of his/her employment.

 

(c)        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to the Company’s assets or business, provided,
however, that the obligations of the Employee are personal shall not be assigned
by him or her. Notwithstanding the foregoing, if the Company is merged with or
into a third party which is engaged in multiple lines of business, or if a third
party engaged in multiple lines of business succeeds to the Company’s



--------------------------------------------------------------------------------

assets or business, then for purposes of Section 1(a), the term “Company” shall
mean and refer to the business of the Company as it existed immediately prior to
such event and as it subsequently develops and not to the third party’s other
businesses.

 

(d)        Interpretation. If any restriction set forth in Section 1 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

 

(e)        Severability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

(f)        Waivers. No delay or omission by the Company in exercising any right
under this Agreement will operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

 

(g)        Equitable Remedies. The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose. The Employee
agrees that any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Agreement and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.

 

(h)        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court. The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

 

(i)        Amendment. This Agreement may be amended or modified only by a
written instrument executed by both an authorized officer of the Company and the
Employee.

 

(j)        Captions/Counterparts. The captions of the sections of this Agreement
are for convenience of reference only and in o way define, limit or affect the
scope or substance of any section of this Agreement. This Agreement may be
executed in any number of counterparts, each of which will be deemed an original
and all of which taken together shall be deemed one and the same instrument.

 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

 

VISTAPRINT USA, INCORPORATED

Date:                                                             

By: /s/ Colleen Fuller                    

 

Colleen Fuller, Manager Human Resources

Date:                                                             

By: /s/ Harpreet Grewal               

Harpreet Grewal

 

- 2 -